                                                                                           - - - - - - - - - - - - - ---------- -- - - - -
<><:,,.,,.,,, •' .,..,
                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                       V.                                          (For Offenses Committed On or After November I, 1987)


                                  Alex Seledonio Ayala-Gutierrez                                   Case Number: 3:19-mj-23178

                                                                                                  Emerson Wheat
                                                                                                  Defendant's Att


                 REGISTRATION NO. 88022298                                                                                    FILED
                THE DEFENDANT:
                                                                                                        AUG O8 2019
                 ['gJ pleaded guilty to count(s) 1 of Complaint
                                                  -------''---------------+------,-:-:--;---;:;,:;;;;,..,5Ti"'T'7'Tlnm"----i-
                   •  was found guilty to count( s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which i
                Title & Section                    Nature of Offense
                8:1325                             ILLEGAL ENTRY (Misdemeanor)

                  •      The defendant has been found not guilty on count(s)
                                                                                            ----------,.,..----------
                  •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the rilbtion of the United States.

                                                           IMPRISONMENT

                                               01/
                      The defendant is heleby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term

                                                rl TIME SERVED                                • ________ days
                  ['gj Assessment: $10 WAIVED                     ['gJ Fine: WAIVED
                  ['gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence,. or mailing address until all fines, restitution, costs, and_ special assessments
              imposed'by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Thursday, August 8, 2019
                                                                                               Date of Imposition of Sentence

                         . ;fj:!{Jt''.
             Recetv(.',u-'=~•::,_:":~"":' ~---_ _ _ _ __
                               DUSM ·
                                                                                                -Id~
                                                                                               HONORABLE F. A. GOSSETT III
                                                                                               UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                            3: 19-mj-23178
